Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-9,11-13,15-17 and 20-23 submitted on 5/11/2021 are pending.
In response to a non-final amendment of 2/11/2021, applicants on 5/11/2021 amended claims   1 and 7-8. 
Applicants’ argument submitted on 5/11/2021 is but they are found unpersuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. 
Claims 1-9, 11-13,15-17 and 20-23  are for examination. 
Claim Rejection - 35 U.S.C 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11-12 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated  by D2:  US 2011/0177564 
D2 discloses a method for the production of lipids from gaseous feedstock, the method comprising; i.    receiving a gaseous substrate comprising C02 and H2 into a first primary bioreactor containing a culture of one or more microorganisms selected from the group consisting of Yarraowia lipolytica 

Therefore, the subject-matter of claims 1-6 and 11-12 is anticipated by D2
Argument
Applicants’ argument is considered.  Applicants argue by stating “
Paragraph [0092] of US 2011/0177564 reports that “on a mass basis, for 1 kg of tripalmitin produced, 3.64 kg of acetate is consumed and 2.5 kg of carbon dioxide is respired. This represents a theoretical mass yield of 0.274 g oil/g acetate.” Therefore, the instant claims require conversion of acetate to lipid at a higher rate (>50%) than “ -- wherein an energetic efficiency of the volatile fatty acid(s) to lipid conversion is greater than 50%-“ :    AS disclosed in para 0093  and Table 2  of D2 The overall energy efficiency , defined as energy content of fuel produced divided by energy content of hydrogen consumed, is 59.74% which is greater than 50%.

Claim Rejection - 35 U.S.C 103(a)
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

According to MPEP 2143:"Exemplary rationales that may support a conclusion of obviousness include:(A) Combining prior art elements according to known methods to yield predictable results;(B) Simple substitution of one known element for another to obtain predictableresults;(C) Use of known technique to improve similar devices (methods, or products) in the same way;(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a 

Claims 1-9, 11-13, 15-17 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over as being anticipated  by D2:  US 2011/0177564  in view of    D3 PENG HU ET AL: " Al CH E JOURNAL, vol. 59, no. 9, 16 May 2013 (2013-05-16), pages 3176-3183, ids) or D4: HIWEI GONG ET AL: ",BIOTECHNOLOGY FOR BIOFUELS, vol. 8, no. 1,25 November 2015 (2015-11-25), pages 1-8, ids. 
D2 discloses a method for the production of lipids from gaseous feedstock, the method comprising; i.    receiving a gaseous substrate comprising C02 and H2 into a first primary bioreactor containing a culture of one or more microorganisms selected from the group consisting of Yarraowia lipolytica genetically modified ( para 0004); and anaerobically fermenting the substrate from step to produce a fermentation broth comprising acetate, ii.    feeding the fermentation broth into a secondary bioreactor containing a culture of one or more oleaginous yeast selected from the group comprising Yarrowia lipolytica and iii.    fermenting acetate to produce one or more lipids products. D2 also disclosed that  conversion yield is .26-.29 grams per gram of glucose and carbon to oil conversion  about 0.5-0.75g/g ( see para 0063) and based on tripalmitin ( see para 0083) and also disclosed 0093] If it is assumed that hydrogen is the limiting factor, the yields of both bioprocesses (aerobic and anaerobic) can be combined and an overall yield for the process of producing oil from hydrogen can 


The concept of combining a two-stage fermentation system in which acetic acid is produced from C02 in the first stage and is used as substrate for lipid production by an oleaginous organism in the second stage well known in the arts ( see D3 or D4)

D3 highlights the potential of microbial processes for converting syngas to fuel and chemical products. In particular, it suggests an approach for converting C02 and reducing gases to biofuels is a two-stage fermentation system in which acetic acid is produced from C02 in the first stage and is used as substrate for lipid production by an oleaginous organism in the second stage. Since Moorella thermoacetica produces acetic acid as the only end product (titer: 31 g/L, and productivity of 0.55 g/L-h at CO mass-transfer rate of 83 mM/h), the produced acetate can be used as feedstock for liquid biofuel production in said two-stage fermentation process.


Regarding claim 1; D4 shows the production of lipids by C. albidus using various nitrogen sources with VFAs as a carbon source and discusses the results obtained with those published in the literature, see page 2697, right-hand column, paragraph 2 and table 1.
Consequently, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  combine the teaching of D2:  US 2011/0177564   in view of    D3 PENG HU ET AL: " Al CH E JOURNAL, vol. 59, no. 9, 16 May 2013 (2013-05-16), pages 3176-3183, ids) or D4: HIWEI GONG ET AL: ",BIOTECHNOLOGY FOR BIOFUELS, vol. 8, no. 1,25 November 2015 (2015-11-25 to optimizing the conditions of the two-stage process described in D2  in order to conversion for converting biogas into lipids which comprises a two-stage system. In the first stage, an anaerobic bioreactor converts mixtures of gases of C02 and CO or H2 to acetic acid, using the anaerobic acetogen Moorella thermoacetica. The acetic acid product is fed as a substrate to a second bioreactor, where it is converted aerobically into lipids by an engineered oleaginous yeast, Yarrowia lipolytica and furthermore to obtain an energetic efficiency of acetate to lipid conversion greater to 50% ( as taught  
Argument

Applicants’ argument is considered but found unpersuasive.
Applicants argue by stating:
Applicant respectfully disagrees. As described above, US 2011/0177564 teaches a lower efficiency than is claimed in the instant application. Hu is cited for its teaching of producing acetic acid from carbon dioxide in a first state and using the acetic acid as a substrate for lipid production by an oleaginous organism in a second state. The teachings of Hu are similar to the teachings of US 2011/0177564 and do not remedy the deficiency of US 2011/0177564. Further, the Examiner asserted that Gong teaches evaluation of ten oleaginous yeast species and that these yeast species can use acetate for lipid production. However, this teaching does not remedy the deficiency of US 2011/0177564.”
Applicants above argument is considered. Applicant states that US 2011/0177564 teaches a lower efficiency than is claimed in the instant application. However claims is not directed to more than 50% conversion of acetate to lipid , claim 1 recite “ -- wherein an energetic efficiency of the volatile fatty acid(s) to lipid conversion is greater than 50%-“ :    AS disclosed in para 0093  and Table 2  of US 2011/0177564 The overall energy efficiency , defined as energy content of fuel produced divided by energy content of hydrogen consumed, is 59.74% which is greater than 50%.
Moreover Gong teaches evaluation of ten oleaginous yeast species and that these yeast species can use acetate for lipid production and using various nitrogen .

Conclusion
Claims 1-9, 11-13, 15-17 and 20-23 are rejected.  No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Y MEAH whose telephone number is (571)272-1261.  The examiner can normally be reached on monday-friday (8-7).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MOHAMMAD Y MEAH/           Examiner, Art Unit 1652

/TEKCHAND SAIDHA/Primary Examiner, Art Unit 1652